Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00045-CV

                            IN RE BERTETTI HEALTHCARE, INC.
                 d/b/a Legend Oaks Healthcare and Rehabilitation - West San Antonio

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 6, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 24, 2019, relator filed a petition for writ of mandamus. On January 28, 2019,

relator filed a motion to abate the mandamus proceeding. After considering the petition, this court

concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The motion to abate the mandamus

proceeding is DENIED AS MOOT.

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2018-CI-08563, styled John Zepeda, Individually and as Administrator of
the Estate of Concepcion Zepeda, Deceased and on Behalf of All Wrongful Death Beneficiaries of Concepcion Zepeda
Deceased v. Bertetti Healthcare, Inc. d/b/a Legend Oaks Healthcare and Rehabilitation - West San Antonio, pending
in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.